Citation Nr: 0336377	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  02-17 853	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service-connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Army from July 1965 
to June 1969, including one year in Vietnam.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
rating decisions issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Jackson, Mississippi that denied 
the appellant's claim of entitlement to service connection 
for post-traumatic stress disorder (PTSD) and denied the 
reopening of his claim of entitlement to service connection 
for a low back disorder.

In his October 2002 substantive appeal, the appellant 
requested a hearing with a Member of the Board.  The 
appellant was afforded a personal hearing at the RO in 
January 2003.  Subsequently, in June 2003, the appellant 
indicated that he did not want a Board hearing.  In July 
2003, the RO asked the appellant to clarify his conflicting 
statements.  The appellant replied that same month and stated 
that he did not want any personal hearing at all.  
Accordingly, his hearing request has effectively been 
withdrawn.  38 C.F.R. § 20.704(e).

The issue of entitlement to service connection for a low back 
disorder will be addressed in the REMAND section that follows 
the ORDER in the decision below.

Since the issuance of the May 2003 Supplemental Statement of 
the Case (SSOC) and the transfer of the claims file to the 
Board in August 2003, the appellant submitted additional 
evidence that appears to be relevant to the low back issue on 
appeal.  Neither the appellant nor his representative 
provided a waiver of the initial review of that evidence by 
the RO prior to its submission for review to the Board.  In 
general, when additional evidence is neither duplicative of 
other evidence nor irrelevant but an SSOC pertaining to that 
evidence was not issued, such evidence must be referred back 
to the RO.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. 
LEXIS 8275 (Fed. Cir. May 1, 2003).  In any case, since the 
matter is being remanded, the RO will have the opportunity to 
consider the evidence submitted to the Board by the appellant 
in August 2003.



FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the appellant in 
obtaining the information and evidence necessary to 
substantiate the claims at issue in this case.

2.  The appellant served in combat in an artillery unit in 
the Republic of Vietnam.

3.  Unit records show that the appellant's artillery company 
experienced hostile fire on at least one occasion his tour of 
duty in Vietnam.

4.  The appellant is diagnosed as having PTSD as a result of 
experiences during his tour of duty in the Republic of 
Vietnam.

5.  In November 1988, the RO denied service connection for a 
low back disorder.  

6.  The evidence received since the November 1988 rating 
decision that denied the appellant's claim for service 
connection for a low back disorder bears directly and 
substantially upon said issue; that evidence is neither 
cumulative nor redundant, and, by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for a low back disorder.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was incurred as a 
consequence of active service.  38 U.S.C.A. §§ 1101, 1131, 
5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2003).

2.  The November 1988 rating decision that denied the 
appellant's claim for service connection for a low back 
disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.160(d), 20.302, 20.1103 (2003).

3.  The evidence received subsequent to the November 1988 
rating decision is new and material, and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001); 38 C.F.R. 
§ 20.1100 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After a thorough review of the evidence of record, the Board 
finds that service connection for PTSD is warranted.  The 
Board also finds that new and material evidence as to the 
claim for service connection for a low back disorder has been 
received.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  Service connection claim.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease 
occurred in service.  38 C.F.R. § 3.303(d).

In Cohen v. Brown, 10 Vet. App. 128, 138 (1997), the United 
States Court of Appeals for Veterans Claims (Court) 
interpreted the version of 38 C.F.R. § 3.304(f) then in 
effect and held that the elements required to establish 
service connection for PTSD are 1) a current, clear medical 
diagnosis of PTSD, which is presumed to include both the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed in- service stressor; 2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
3) medical evidence of a causal nexus, or link, between the 
current symptomatology and the specific claimed in-service 
stressor.

For the purposes of establishing service connection, a 
stressor is a traumatic event 1) to which the veteran was 
exposed during active service and in which the veteran 
"experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others"; and 2) which produced in the veteran a response 
involving intense fear, helplessness, or horror.  Cohen, at 
141 (citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed., 1994) (DSM-IV)).  It is the distressing 
event, rather than the mere presence in a "combat zone," that 
may constitute a valid stressor for the purposes of 
supporting a diagnosis of PTSD.  Cohen, at 142 (citing 
Zarycki v. Brown, 6 Vet. App. 91, 99 (1993)); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

To determine what evidence is needed to verify the existence 
of the claimed in-service stressor, it must be determined 
whether or not the veteran engaged in combat with the enemy, 
or served in combat.  If the claimed stressor is related to 
the veteran having engaged in combat with the enemy, it must 
be determined whether the claimed in-service stressor is 
consistent with the circumstances, hardships, or conditions 
of the combat in which he participated.  See 38 U.S.C.A. 
§ 1154(b).  If the veteran did not serve in combat, alleged 
service stressors must be corroborated by service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Cohen v. 
Brown, 10 Vet. App. 128 (1997).

In an opinion dated in 1999, VA's General Counsel provided 
some guidance for determinations of whether a veteran engaged 
in combat with the enemy for purposed of 38 U.S.C.A. § 
1154(b).  VAOPGCPREC 12-99 (O.G.C. Prec. 12-99).  According 
to the opinion, the ordinary meaning of the phrase "engaged 
in combat with the enemy" requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  Reasonable evidence to support a 
determination that the veteran engaged in combat may include 
the veteran's own statements, but, in most instances where he 
has not been awarded a combat-related citation, will include 
a consideration of all of the evidence of record in each 
case.  The fact that a veteran participated in a particular 
operation or campaign does not necessarily establish that the 
veteran engaged in combat, although such evidence may be 
significant when viewed in relation to other evidence of 
record.

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
stated that the veteran's unit records constituted 
independent descriptions of rocket attacks that were 
experienced by the veteran's unit when he was stationed in 
Vietnam, which, when viewed in the light most favorable to 
the veteran, objectively corroborated his claim of having 
experienced rocket attacks.  The Court reiterated that, 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.  

The evidence of record shows that the appellant served in the 
United States Army with a tour in the Republic of Vietnam 
from December 1965 to December 1966.  He served with the 1st 
Battalion, 5th Artillery.  The appellant's personnel records 
include a document titled 'Review of the Staff Judge 
Advocate'; this document summarizes the appellant's military 
background and states that during his tour in Vietnam, "he 
participated in numerous combat operations as a member of 
"D" Battery, 5th Artillery."  Records received from the 
U.S. Army Center for Unit Record Research indicate that the 
1st Battalion, 5th Artillery had five soldiers killed and 
forty-six wounded in hostile action that occurred between 
March 1966 and April 1966.  Unit records state that Battery D 
distinguished itself when approximately 800 Viet Cong 
attempted to overrun the 1st Brigade' defensive position on 
February 24, 1966; there were heavy guerilla losses and also 
American dead and wounded.  The unit records also state that 
all personnel of the 1/5 Artillery participated in combat 
patrolling with the 1/28 Infantry during the month of June 
1966.

The appellant has been treated at VA medical facilities for 
symptoms associated with PTSD.  The appellant has been 
diagnosed with that disorder and his treatment records show 
complaints associated with experiences while serving in the 
Republic of Vietnam.  The Board notes that the appellant is 
service-connected for hearing loss and tinnitus that his 
service medical records indicate were incurred as the result 
of an explosion in February 1966.

In October 2000, the appellant underwent a VA psychiatric 
examination; he reported that he went on several combat 
assaults and that he was frequently subjected to incoming 
mortar rounds.  He reported his compound being attacked, but 
not overrun and that there were many wounded soldiers.  After 
interviewing the appellant and reviewing his recent treatment 
records, the examiner diagnosed chronic PTSD and listed 
exposure to war trauma 1966-1967 on Axis IV.

Given the evidence of record and resolving all reasonable 
doubt in favor of the veteran, the Board finds that the 
appellant did engage in combat with the enemy and that the 
provisions of 38 U.S.C.A. § 1154(b) do apply.  The Board also 
finds that the appellant was exposed to stressors during his 
period of service in the Republic of Vietnam.  Specifically, 
the evidence supplied by the Department of the Army is deemed 
to be independent corroboration of the inservice stressors 
because they suggest that the appellant's Battery D was, in 
fact, exposed to attacks by the enemy.  In addition, the 
medical evidence of record shows the appellant was involved 
in an explosion in Vietnam and it also shows a clear 
diagnosis of PTSD as a result of in-service experiences.  
Consequently, the Board finds that the appellant participated 
in combat and that the appellant's stressors have been 
corroborated by independent evidence.  The Board therefore 
accepts the diagnosis of PTSD based on the appellant's 
stressors in the Republic of Vietnam during active service, 
and grants his claim for service connection for PTSD.

The Board has considered the appellant's claim with respect 
to the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5100 et seq. (West 2002).  Given the favorable outcome 
above, no conceivable prejudice to the appellant could result 
from this adjudication.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).  Thus the additional delay in the 
adjudication of this issue that would result from a remand 
solely to allow the RO to apply the VCAA would not be 
justified.



II.  New and material evidence claim.

The issue for resolution before the Board is whether or not 
new and material evidence has been received to reopen the 
appellant's claim for entitlement to service connection for a 
low back disorder.  After a thorough review of the evidence 
of record, the Board finds that that new and material 
evidence has been received to reopen this claim.  Therefore, 
that claim is reopened and the appellant is entitled to have 
that claim considered de novo.  The case is being remanded to 
the RO for said review.

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence" which raises a reasonable possibility 
that the claim can be allowed.  38 U.S.C.A. § 5108.  

The appellant's previous claim for service connection for a 
low back disorder was denied in a rating decision issued in 
November 1988.  The appellant was notified of that rating 
decision in February 1989, but he did not appeal the denial.  
Therefore, the November 1988 rating decision represents the 
last final decision on any basis.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

The Court has held that the new and material evidence 
necessary to reopen a previously and finally disallowed claim 
must be secured or presented since the time that the claim 
was finally disallowed on any basis, not only since the time 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  As previously noted, the 
November 1988 rating decision, the last time the low back 
claim was finally disallowed on any basis, is final and may 
not be reopened in the absence of new and material evidence.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.302(a).  Therefore, the appellant's claim may be reopened 
only if new and material evidence has been secured or 
presented since the November 1988 rating decision.  See Glynn 
v. Brown, 6 Vet. App. 523 (1994).

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  The credibility of the evidence is 
presumed for the purpose of reopening.  Justus v. Principi, 3 
Vet. App. 510 (1992).  The Board notes that 38 C.F.R. 
§ 3.156(a) has been amended, but that the amendment does not 
apply in this case, as it applies only to claims to reopen 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45620 
(2001).

Whether new and material evidence is submitted is also a 
jurisdictional test - if such evidence is not submitted, then 
the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  This analysis formerly 
required three steps.  VA had to (1) determine whether the 
appellant presented new and material evidence, thereby 
reopening a finally denied claim; (2) if reopened, determine 
whether the reopened claim was well grounded; and (3) only 
then evaluate the merits of the claim after complying with 
all duty-to-assist obligations.  Elkins v. West, 12 Vet. App. 
209, 214 (1999).  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
eliminating the well-grounded-claim requirement and 
fundamentally altering VA's duty to assist.  

The VCAA did not, though, alter the jurisdictional 
requirement for submitting new and material evidence.  VCAA, 
Pub. L. 106-475, § 3(f), 114 Stat. 2096, 2097-98 (2000).  
Therefore, the former three-step analysis now requires just 
two: a determination of whether the claim should be reopened 
and, if so, an adjudication on the merits after compliance 
with the duty to assist.

The evidence considered by the RO in reaching its November 
1988 rating decision included the appellant's DD 214 and 
service medical records; the appellant's August 1986 VA Form 
21-526; and the reports of the VA examinations conducted in 
October 1986, and September 1988.  The service medical 
records indicate that the appellant was treated for 
complaints of low back pain in February and march of 1968, 
and in March 1969, when findings of paraspinal muscle spasm 
resulted in a diagnosis of muscle strain.  On the May 1969 
separation examination report, the appellant's spine and 
musculoskeletal system were described as normal.


The appellant underwent a VA medical examination in October 
1986; he complained of pain in his lower back.  The examiner 
noted low back pain with symptoms of root irritation, but 
stated that there were no objective findings.  Radiographic 
examination of the lumbar spine revealed that the vertebral 
body heights and the intervertebral disc spaces were well 
maintained.  The examiner did not diagnose a back disorder.  

The appellant underwent another VA medical examination in 
September 1989.  On physical examination, there was 
tenderness at the lumbosacral junction.  Radiographic 
examination revealed a narrowing of the L5-S1 interspace 
posteriorly.  The examiner rendered a clinical impression of 
recurrent back strain related to occupation and fatigue, with 
an essentially normal examination.

In its November 1988 rating decision, the RO acknowledged the 
appellant's in-service treatment for a low back strain in 
1969.  Due, however, to the subsequent negative back findings 
at the May 1969 separation examination, the RO concluded that 
the in-service low back strain resolved without chronic 
disability and that continuity was not established. 

The evidence added to the claims file after the November 1988 
rating decision denial includes VA inpatient and outpatient 
medical records dated between 1992 and 2002; inpatient and 
outpatient medical records dated between August 1981 and 
February 2002; the testimony offered by the appellant and his 
spouse at the hearing conducted at the RO in January 2003; 
the report of VA examinations conducted in January 1990, May 
1999, and October 2000; the appellant's service personnel 
records; and various written statements submitted by the 
appellant and his representative.

The appellant testified at his January 2003 hearing at the RO 
that he had had back problems since active duty and that he 
was issued a back brace in-service.  See Hearing Transcript 
pp. 7-8.  He testified that his civilian jobs just aggravated 
what had already occurred and that he continually sought 
medication or medical treatment for his back after 
separation.  See Hearing Transcript p. 8.

During the current appeal, records of treatment for back pain 
that the appellant have associated with the claims file.  
These record show treatment dating back to August 1981.  
Radiographic examination of the lumbar spine was accomplished 
in January 2000, and revealed osteophytes at L4-S1.  These 
findings were consistent with degenerative change.

Given the material added into evidence that indicates that 
the appellant has been repeatedly treated for a low back 
disability for many years and that there has been continuity 
of symptoms and treatment, the evidence added to the record 
subsequent to the November 1988 unappealed rating decision 
provides additional information and details that should be 
considered in order to fairly decide the merits of the claim.

The Board concludes that the items of evidence noted above 
are "new" because they were not previously of record.  
Having decided that the newly presented evidence is "new," 
the Board also concludes that it is "material" in the sense 
of being relevant to and probative of the issue at hand in 
this case because it tends to show that the appellant could 
have suffered chronic residuals from the 1969 in-service back 
strain.  The new evidence, when viewed with the old evidence, 
raises the possibility that the appellant's current back 
disorder was incurred in service.

The Board finds that the evidence submitted subsequent to the 
November 1988 rating decision provides relevant information 
as to the question of whether the appellant suffers from a 
back disorder etiologically related to service stressors; the 
Board therefore finds that the evidence cited above 
constitutes new and material evidence sufficient to reopen 
the claim for service connection for a low back disorder.

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
this law is applicable to all claims filed on or after the 
date of enactment, or filed before the date of enactment and 
not yet final as of that date.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, in light of the Board's reopening of the 
appellant's claim, VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed for that purpose.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c), (d)).  Here, the RO obtained VA medical 
records and the appellant was afforded VA medical 
examination.  The appellant has not indicated that he has any 
more evidence or argument to present.  There is no indication 
that additional available relevant medical records are 
necessary, particularly since the Board has reopened the 
claim.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the new and material evidence 
claim at issue in the instant case have been properly 
developed.  Moreover, given the completeness of the present 
record that shows substantial compliance with the notice and 
assistance provisions of the new legislation, and given that 
the appellant's claim has been reopened in the decision 
above, the Board finds no prejudice to the appellant by 
proceeding with appellate review of the new and material 
evidence claim.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).


ORDER

The claim for service connection for PTSD is granted.

New and material evidence having been received to reopen the 
previously denied claim of entitlement to service connection 
for a low back disability, the appeal is granted to this 
extent only.


REMAND

It has been determined that this case is in need of 
additional development.  In an effort to assist the RO, the 
Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the VCAA or 
other procedural requirements.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

While the case was in appellate status, the Court clarified 
the scope of the duty to assist provisions contained in the 
VCAA.  In particular, the Court has found that the provisions 
of 38 U.S.C.A. § 5103(a) must be fulfilled satisfactorily 
before a case is ready for Board review.  The appellant 
should be formally provided with information regarding the 
parameters of his own responsibility versus that of the VA in 
developing his claim for service connection.  The Court has 
held upon many occasions that such specific notice is 
required.  Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).

2.  In particular, the RO must notify the 
appellant of the information and evidence 
needed to substantiate his claim and of 
what part of such evidence the Secretary 
will attempt to obtain on his behalf.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-374 
(2002).

3.  The RO should obtain the appellant's 
relevant medical treatment records from 
any VA facility identified by the 
appellant, to the extent not already on 
file.  In particular, the appellant 
should identify all sources of treatment 
for his back condition from 1969 to the 
present.

4.  The RO should obtain the appellant's 
relevant medical treatment records from 
any private doctor and/or hospital 
identified in the evidence or record or 
by the appellant, to the extent not 
already on file.  In particular, the 
appellant should identify all sources of 
treatment for his back condition from 
1969 to the present.

5.  After the above development is 
completed, and whether or not records are 
received which are pertinent, the RO 
should arrange to have the appellant's 
claims file reviewed by an orthopedic 
surgeon or neurologist or other 
appropriate practitioner.  The reviewer 
is requested to review the pertinent 
medical records, and provide a written 
opinion as to the presence, etiology and 
onset of any low back pathology.  
Specifically, the reviewer is requested 
to provide an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
any documented lumbar spine pathology is 
related to the appellant's service that 
included a muscle strain in 1969.  The 
results of all imaging reports and 
examinations of record should be 
discussed.

6.  Thereafter, the RO should 
readjudicate the appellant's service 
connection claim, with consideration of 
the evidence received by the Board.  If 
the benefits sought on appeal remain 
denied, the appellant and the appellant's 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



